DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.  Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 7-16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kobayashi et al. (U.S. Patent Application Publication 2013/0182163).
Regarding claims 1-4, 7-16, Kobayashi et al. disclose (Figs. 3 and 4) an imaging device comprising: a pixel array including pixels (3) arranged in columns and rows, one of the columns including a first pixel in a first row and a second 5pixel in a second row; a first signal line (4A), to which the first pixel is coupled, and a second signal line (4B), to which the second pixel is coupled, extending in a column direction of the pixels; and a first shield line/second shield line .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 8, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (U.S. Patent Application Publication 2012/0188424) in view of Parks (U.S. Patent Application Publication 2008/0225148).
Regarding claims 1, 2, 7, 8, Li discloses (Fig. 3) an imaging device comprising: a pixel array including pixels (350) arranged in columns and rows, one of the columns including a first pixel  (350 (2, 1)) in a first row and a second 5pixel (350 (1,1)) in a second row; a first signal line (col(2m+1)), to which the first pixel is coupled, and a second signal line (Col(2m)), to which the second pixel is coupled, extending in a column direction of the pixels; and a first shield line/second shield line (Vpix line) supplied with a constant voltage (Vpix), to which the 10first pixel or second pixel is coupled, extending in the column direction, wherein the first signal line, the first shield line, and the second signal line are arranged along a row direction of the pixels in that order.  Li does not disclose the order being in a planar layout of the pixel array.  Parks teaches (Figs. 4-6) a first signal line (242), a first shield line (234) and a second signal line (243) 
Regarding claim 15, Li in view of Parks discloses the claimed invention as set forth above.  Li and Parks do not specifically disclose the embodiment of Fig. 3 having no other photoelectric converter is included in the first pixel as claimed.  Li also discloses (Fig. 1A) in another embodiment a first pixel comprises a first photoelectric converter (162) that is connected to a gate of an amplifier transistor (186), and no other photoelectric converter is included in the first pixel.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Li in view of Parks to implement dedicated readout circuitry for improved throughput at each pixel as known and predictable.
Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Parks, further in view of Iwane (U.S. Patent Application Publication 2010/0097486).
Regarding claims 11-14, Li in view of Parks disclose the claimed invention as set forth above.  Li and Parks do not specifically disclose the layout of the lines as claimed.  Iwane teaches (1-3) a similar device where the first signal line (103-2), second signal line (103-3) and shield line (102-3) are disposed at the same height above a surface of the semiconductor substrate in a first metal layer (ML3).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Li in view of Parks and Iwane to efficiently manufacture all the lines together in the same wiring layer as taught, known and predictable.
Claims 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Parks, further in view of Zhu et al. (U.S. Patent Application Publication 2012/0181589).
Regarding claims 17, 18, Li in view of Parks disclose the claimed invention as set forth above.  Li and Parks does not disclose the first photoelectric converter connected to a gate of an amplifier transistor without a switch or in an exposure.  However, Li suggests ([0016]) using 3T pixel architecture.  Zhu et al. teach (Fig. 1B) a conventional 3T pixel having the amplifier transistor connected to the photoelectric converter without a switch or in an exposure.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a conventional 3T pixel architecture in the apparatus of Li in view of Parks and Zhu et al. to use less transistors and obtain a smaller pixel as taught, known and predictable.    
Claims 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. in view of Zhu et al. (U.S. Patent Application Publication 2012/0181589).
Regarding claims 17, 18, Kobayashi et al. disclose the claimed invention as set forth above.  Kobayashi et al. do not disclose the first photoelectric converter connected to a gate of an amplifier transistor without a switch or in an exposure.  However, providing pixels in 4T or 3T architectures are well known.  Zhu et al. teach (Fig. 1B) a conventional 3T pixel having the amplifier transistor connected to the photoelectric converter without a switch or in an exposure.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a conventional 3T pixel architecture in the apparatus of Kobayashi et al. to use less transistors and obtain a smaller pixel as taught, known and predictable.    
Allowable Subject Matter
Claims 5, 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878